Peyton, C. J.:
J. J. Coulson, on the 12th day of April, 1867, filed his bill of complaint in the chancery court of Rankin county, and obtaihed an injunction to restrain T. D. Harris as sheriff and tax collector of said county, from collecting the sum of $709 25 for state and county taxes, alleged to be due for the-fiscal year ending on the 1st day of May, 1867.
The bill alleges that under the then existing law of the state, a license was duly granted to complainant by the board of police on the-day of- A. D. 18 — , for the sum of f350, fixed by said board by authority of law, and paid by him, to retail vinous and spirituous liquors in the town of Brandon, in said county, and thereby he acquired a vested right to pursue such avocation and follow such business for twelve months from the date of said license, and that he cannot by any law, consistent with the provisions of the constitution, be required or compelled to pay any additional sum or sums of money for the privilege to do so.
*735The bill further alleges that since the grant of said license, the said board of police, on the 3d Monday of October, 1866, without authority of law, as complainant was informed and believes, levied a tax of two hundred and fifty per cent, on the state tax, and that the said Harris, defendant in the court below, as tax collector of said county, claims and insists that the state tax, in addition to the sum paid for said license, is two hundred dollars on complainant’s business as aforesaid, and now threatens to collect the whole of said sum of seven hundred and nine dollars and twenty-five cents, and concludes with the prayer that upon the final hearing of the cause the injunction may be perpetuated.
The defendant demurred to the bill on the ground of the want of equity on the face of the bill. The motion was sustained by the court, and the bill dismissed. And from this decree, the complainant appeals to this court, and assigns for error the action of the court in sustaining the demurrer and dismissing the bill.
The order of the board of police assessing the tax alleged to be unauthorized by law, is in the following words: “ Ordered by the board that the following be and the same is hereby levied on all the property in Nankin county, for the current fiscal year, and the sheriff is hereby required to collect the same, to-wit: One hundred percent, on the state tax for county purposes; one hundred and twenty-five per cent, on the state tax for special purposes; and twenty-five per cent, on the state tax for poor fund.”
The appellant obtained his license under a general law conferring on the boards of police power to grant license to any free white person; resident within their respective counties, and not within an incorporated city or town having a population of two thousand or more, to sell by retail, vinous and spirituous liquors in any quantity, within such county, and to assess and collect such tax thereon as such board may see proper, having reference to the situation of the place, as affording more or less profit to the applicant, and not exceed*736ing one thousand dollars, nor less than two hundred dollars, for a period of twelvemonths. Rev. Code, 197, art. 3.
The act to raise a revenue to defray the expenses of the state government, approved December the 5th, 1865, imposes a tax on each and every license granted under the provisions of law, to retail spirituous, vinous, or malt liquors by any board of county police, or by the corporate authorities of any city or town in this state, if within a city or town having a population of three thousand inhabitants, or more, the sum of five hundred dollars; if within a City, or town, having a population of two thousand, and less than three thousand inhabitants, the sum of three hundred dollars ; if within a city or town having a population of over one thousand and less than two thousand inhabitants, the sum of two hundred dollars; and in all other places, the sum of one hundred dollars. Pamphlet acts of 1865, page 222. The fifth section of this act provides that all the subjects of taxation mentioned in it, shall be liable to all county taxes which shall be lawfully imposed by the boards of police, in addition to the taxes imposed by the act.
It is insisted by counsel for the appellant that the tax for ihe poor fund was included in the tax for county purposes, and that the twenty-five percent, on the state tax for the poor fund was, therefore, improperly assessed. We cannot concur with counsel in this view of the law.
The act for the humane and benevolent purpose of relief and support of the poor, provides that the boards of police shall have power to assess and cause to be collected by the tax collectors, such tax as may be necessary for the support of the poor in their respective counties. Rev. Code, 210, art 2. This is a separate and distinct law from that which confers power on the boards of police to levy such taxes as may be necessary to meet the demands of their respective counties, upon such persons and property as arq subject to state taxes for the time being, not exceeding the amount of the state tax. Rev. Code, 416, art. 16. It is manifest that the taxes to be raised under these acts are for distinct and *737different purposes. The boards of police, in assessing taxes for the support of the poor, are not limited in their assessments to the amount of the state tax; but in assessing a tax for county purposes proper, the boards of police are limited in their assessments to the amount of the state tax. We, therefore, think that the taxes for the support of the poor, are not included in the taxes levied.for county purposes, and that the assessment of twenty-five per cent, on the state tax, to raise a fund for the beneficent purpose of sustaining the poor, is authorized by law.
It is also objected that the levy of one hundred and twenty-five per cent, on the state tax is illegal, because it does not specify the purposes for which the tax was levied. This objection, it is believed, is not well taken. There is but one special tax, which the board of police is authorized bylaw to levy, and that law specifies the purposes for which that tax is to be levied. Rev. Code, 417, art. 22. The tax-payers can readily ascertain the legality or illegality of the tax by comparing the order of assessment with the law, and when thus viewed in connection they will at once see the specific purposes for which the tax was laid. Id oertum est quod oertiom reddi potest. They are presumed to know the law, and therefore to have knowledge of the objects to which the tax is to be applied. It must be conceded, however, that it would have been more satisfactory, had the order assessing the tax specified the purposes for which it was imposed, yet the failure to do so, does not, in our opinion, vitiate the order, and therefore, we think the tax was legally and properly assessed.
The payment of the tax in this case is further resisted on two other grounds: 1st. That the license to retail vinous and spirituous liquors is not liable to taxation; 2d. That the law imposing such tax is unconstitutional as impairing the obligation of a contract, and therefore null and void.
The first of these grounds of objection raises the question, whether the license, granted to the appellant to retail vinous ' and spirituous liquors, is property. The license is a franchise, *738and a franchise is recognized by the best authority as property, and is, therefore, the subject of taxation. Armington v. Barnet, 15 Vt., 745. There are many persons who pay for license to pursue a certain business, the income of which is taxed. Such is the case with the keepers of inns and taverns, hawkers and peddlers and others, who pay for license to follow their respective occupations, and afterward pay a tax upon the gross receipts of their business or income, or upon the gross amount of their sales, and no good reason can be assigned why the retail dealer in vinous and spirituous liquors should be exempt from the operation of such. laws. The difficulty of ascertaining, with any degree of certainty, the extent of his business, no doubt, induced the legislature to tax the license instead of the gross amount of his sales under it. The principle, however, is the same, whether the-tax be on the license or on the proceeds of the business done under its authority.
This brings us to the consideration of the second question: Was the license to retail, a contract within the meaning of the federal and state constitutions, prohibiting the legislature from passing any law impairing the obligation of contracts ?
Taxation is an exercise-of sovereign power, which has been entrusted by the people, to the legislative department of the government. The legislature imposes a tax upon the people of the state, for the support of the state government. And, for the more perfect and convenient government, the state is divided into certain political divisions, called counties, parishes, and districts. These are quasi corporations, and are to be distinguished from those designated as municipal corporations. The former class of public political corporations, are established without any express charter or act of incorporation, with limited powers, and restrained from a general use of authority, whilst municipal corporations, such as cities and towns, are created by express charter or act of incorporation. These counties and municipal corporations are organizations, to which the state, through its legislature, delegates a portion of its sovereign power, to be exercised within their *739prescribed geographical limits, to aid the state in the administration of the laws, and thus to fulfill the compact lying at the foundation of a free government, to-wit: The obligation of the state to protect its citizens in the possession and enjoyment of their fundamental rights of personal security, personal liberty, and private property. They are the people of the state, inhabiting particular divisions of territory and localities, to whom tbe powers of local government have been granted, to be exercised for the good government of these respective localities, to preserve order and obedience to the law, and to ameliorate and improve their condition, and subserve their convenience as communities. Taxation exacts money from individuals, as their share of a public burthen, and the tax-payer receives, or is supposed to receive, just compensation in the protection which the government affords to his life, liberty, and property, and in the proper application of the tax.
As a general rule, the taxing power has been treated by the judiciary as vested in the absolute discretion of the legislative bodies. This doctrine has been repeatedly declared both by the state and federal tribunals. The power of taxation is essentially a power of sovereignty, and necessary to the very existence of government. The relinquishment of such a power is never to be assumed. The state may, upon a sufficient consideration, partially relinquish it, but as the whole community is interested in retaining it undiminished, that community has a right to insist that its abandonment ought not to he presumed, in a case in which the deliberate purpose of the state to abandon it does not appear.
The power of legislation, and consequently of taxation, operates on all persons and property belonging to the body politic. This is an original principle, which has its foundation in society itself. It is granted by all for the benefit of of all. It resides in government as part of itself, and need not be reserved when property of any description, or right to use it in any manner, is granted to individuals or corporate bodies. However absolute the right of an individual *740may be, it is still in the nature of that right that it must bear a portion of the public burthens; and that portion must be determined by the legislature. This vital power may be abused by unwise legislation; but the constitution was not intended to furnish the correction for every abuse of power which may be committed by the government. The interest, wisdom and justice of the representative body, and its relations with its constituents, furnish the only security where there is no express contract against unjust and excessive taxation, as well as against unwise legislation. All persons and property, over which the sovereign power of a state extends, are subject to taxation. The sovereignty of a state extends to everything which exists by its own authority, or is introduced by its permission. Providence Bank v. Billings, 4 Peters, 514. If the legislature have a right of taxation over any given property or subject, that power is unlimited and uncontrollable. Herrick v. Randolph, 13 Vermont, 629.
It is never to be assumed that the state has fettered its power, in the future, except upon clear and irresistible evidence that the engagement was in the nature of a private contract, as distinguished from a mere act of general legislation ; and that such, in the particular instance, was the actual and deliberate intention of the legislature. The People v. Roper, 35 New York, 633.
It is true that the state may, if it will, within the limits prescribed in its organic law, enter into private contracts with its citizens, by which the people and the government shall be bound ; but we are never to construe a general statute as embracing such a purpose. When it is obvious that it was designed only as an expression of the legislative will, for the time being, in a matter of mere municipal regulation, when this is the object of the law, those who act upon the faith of its provisions, do so with a reasonable assurance indeed that there will be no further legislation upon the subject, affecting their interest, until such action shall be required, in the judgment of the legislature, by the general *741interest of the community; but with notice that, such general municipal regulation is subject to future legislation, whenever the public exigences may demand it, such subsequent legislation involves no breach of obligation, in the sense of the constitution. For the faith reposed is on the stability of a general law, and not on the efficacy of a legal contract.
There is no intendment in favor of the abdication by the people, of the general and inherent authority to impose taxes on every citizen. They sanctioned no such relinquishment by their agents, either in the state or federal constitution, and these are the only authentic acts, in which to seek a warrant for the surrender of sovereign powers, essential to the state and national existence.
The license in this case having been obtained under a general law, is not a contract in the meaning of the provision of the constitution, which prohibits the legislature from passing a law impairing the obligation of contracts. We, therefore, have arrived at the conclusion that the act, under which the tax in controversy was levied, neither impaired any contract nor divested any vested rights of the appellant.
The counsel for the appellant has cited the case of Licks v. the State, 42 Miss., 316, to sustain his position that the tax is illegal for the want of authority in the board of police to levy it. There is no state of facts in this case to which the decision in that case can apply. It is not charged in the bill, nor is there any evidence in the record, to show that the town of Brandon had not granted license to the appellant to retail vinous and spirituous liquors within it% corporate limits. That question was not raised by the bill of complaint, which expressly alleges that under the existing laws of the State of Mississippi a license was duly granted by the board of police of said Nankin county, for which the sum of three hundred and fifty dollars, fixed by the said board of police by authority of law, was paid by complainant, by virtue of which he had a vested right to retail vinous and spirituous liquors for *742the period of twelve months from the date of his license, and that he cannot, by any law, consistent with the provisions of the constitution, be required or compelled to pay any additional sum or sums of money for the privilege so to db." Hence it will be seen that the authority of t.he board Of police to grant the license sought to be taxed, is clearly admitted, and is, therefore, not an element in the case made by the bill.
But we are referred by counsel',- to the case of Reed v. Beal, 42 Miss., 472, as furnishing thetiule of construction of the statute, under which the leyy of.the tax in the case under consideration was made,'- • That cáse, in? its main features, is like the'present, and if the construction of the statute in that case can be sustained, it must govern this case. The bill alleges that on the. 4th dáíf. 0f September, 1865, the appellants, Reed & Co., ohteined a license from the board of police of Tishomingo county, to retail vinous and spirituous liquors in the town of Coidnth, in said county, for the term of twelve months, for which they paid two hundred and two dollars j that on the 5th day of December, 1865, the legislature passed a revenue act by which they levied a tax of one hundred dollars upon every license so granted in every incorporated town in the state of less population than one thousand inhabitants, as had the town of Corinth at that time; that the 5th section of said act provides that all the subjects of taxation in said act mentioned shall be liable to all county taxes which shall be lawfully imposed by the boards of police, in addition to the taxes imposed by this act.
That on the 10th day of October, 1866, the board of police, under said act, levied an additional tax of one hundred and fifty per cent, upon the state tax upon appellant’s license; to restrain the collection of which, an injunction was obtained. The tax collector, the defendant below, demurred to the bill, and the demurrer was sustained by the court, which dissolved the injunction and dismissed the bill..
Upon appeal, our predecessors perpetuated the injunction as to the county tax, and dissolved it as to the state tax, on *743the ground that the county of Tishomingo exhausted its power of taxation upon the license, when the hoard of police granted it to the appellant.
We cannot comprehend the force of this reasoning; for it appears that the license was granted on the 5th day of September, 1865, and" the power to tax it was not delegated to the county until the 5th day of December following; and if the pow.er of taxation, on the part of the county, was exhausted by the grant of the license, that power, according to the reasoning of the learned judge who delivered the opinion of the court in that case, must have been exhausted some three months before it existed. There is no such thing as exhausting the power of taxation. It is vested in the absolute discretion of the legislature. The power of taxation, as before remarked, is essentially a power of sovereignty, and necessary to the very existence of government. The act of December, 1865, imposing the state tax, and giving power to the county to tax, also, contemplates an existing license, upon which the state tax attaches, and upon which the counties are authorized to levy a tax to the extent allowed by law. And the money for the license having been paid into the county treasury, does not at all affect the power of the county to tax the license, if the legislature, in its wisdom, thought proper to make it the subject of taxation. The existence of the license pre-supposes that the money paid therefor, has gone into the county treasury, because this is made by law a prerequisite to the issuance thereof. Even if the money paid for the license is to be regarded as a tax, it can have no influence upon the taxing power. It is certainly competent for the legislature either to increase or diminish the taxes, as that department of the government may, in its discretion, think proper. The legislature had, undoubtedly, the power to impose the tax upon the license, and it delegated that power to the county, by virtue of which the board of police is fully authorized to levy a tax upon the same subject of taxation, to the extent permitted by law, and we can perceive no good reason why the county tax should not be *744enforced as well as the state tax. Suppose the law required that the money paid for license to retail vinous and spirituous liquors, should be paid into the state treasury, would any one contend that that fact would paralyze the arm of the taxing power of the state ? Certainly not. Why should it have that effect when paid into the county treasury ? There is no reason for the distinction. If the state had the right to tax the license, the board of police received the same right and power from the state, by the fifth section of the act of the legislature, approved December 5th, 1865. We have arrived at the conclusion that the disposition of the money paid for the license, could not, in any way, affect the right of the state or county, to the taxes respectively imposed by them upon the license, and that each of them had an equal right to enforce the collection of the same. We cannot, therefore, concur with our predecessors in the construction which they have given to the above mentioned statute, in the case of Reed & Co. v. Beal, so far as relates to the power and right of the county to levy and collect the tax upon license to retail vinous and spirituous liquors.
It is contended that the bill shows that the tax collector claims a right to collect nine dollars and twenty-five cents more than the amount of the taxes assessed, and that the injunction should have been perpetuated to that extent at least. The tax collector has no right to collect more than the amount of the taxes, but should he do so, the tax payer is not without remedy. He may recover it back in an action of assumpsit for money had and received to his use. It is true that the bill in the case under consideration, alleges that the tax collector, threatens to seize and sell the property of complainant, for the payment of the taxes for the fiscal year ending on the first day of May, 1866. But this is shown to be a mere mistake of the draughtsman of the bill, by other averments and allegations therein. The bill states that the board of police, on the third Monday of October, 1866, levied the tax complained of,- and the collection of ivhich has been enjoined in this case, and sets out the order of theboard levying *745the tax, which expressly declares that said taxes are levied for the current fiscal year, which can be no other than the fiscal year ending on the first day of May, 1867. The taxes which have been enjoined, were levied at a time authorized for the meeting of the board of police of Kankin county. The whole scope and tenor of the bill clearly shows that the taxes sought to be enjoined, and which were, in fact, enjoined, were the taxes levied for the fiscal year ending on the first day of May, 1867.
It is insisted by the counsel for the appellee, that the chancery court had no jurisdiction in this case. This raises a question, which, it is believed, has never been directly adjudicated by this court. We have been referred by counsel for the appellant, to several tax cases which have been before our predecessors, in which the important question of equity jurisdiction was passed sul silentio, both by the counsel and the court, and the cases tried upon their merits. Even consent of parties cannot give the court jurisdiction of the subject matter of the suit. This is an open question in this state, which has never been before presented by counsel, and consequently not decided by the courts of this state. Being thus unfettered by precedent, we will proceed to the consideration of the question which we are called upon to decide.
Writs of injunction may be issued incases of equity jurisdiction, and when specially authorized by statute. And to give equity jurisdiction in tax cases, it must be averred in the bill, and shown by the facts set out therein, that a sale would be anirreparable injury to the complainant tax-payer. Courts of equity ought not, except upon the clearest grounds, to interfere with the speedy collection of public taxes. That a writ of injunction can only be issued, where the complainant, in his bill, makes a case of equity jurisdiction; and in all cases, involving simply the question of taxation ; the issue is strictly one of common law, and courts of equity can take no cognizance thereof; that a party aggrieved by an illegal taxation, has ample remedy at law, and need not, in any case, *746have recourse to a court of equity, unless the facts bring the case within some appropriate recognized head of equity jurisdiction, such as to prevent irreparable injury, to protect a party in the enjoyment of an exclusive franchise or privilege, or to prevent a continuing trespass or injury, or other wrong, for which there would be no adequate remedy at law. Styles v. Griffith, 3 Yates, 82.
We are referred by counsel for appellant, to the cases of Osborn et al. v. the Bank of the United States, 9 Wheat., 738-838, and Dodge v. Woolsey, 18 Howard U. S. Rep., 339, as sustaining the jurisdiction of equity in such cases, where the bill charges the tax to be illegal and void. Neither of these cases, it is believed, sustain that position.
In the first of these cases, there was an attempt, on the part of the state of Ohio, by hostile legislation in the shape of an excessive tax, to destroy the rights and privileges of that institution within the limits of that state, and thereby to drive it out of the state. Chief Justice Marshall, in delivering the opinion of the court in that case, says: “ The question is reduced to the single inquiry, whether the case is cognizable in a court of equity. The appellants allege that the original bill contains no allegation which can justify the application for an injunction, and treat the declarations of Ralph Osborn, the auditor, that he should execute the law, as the light and frivolous threats of an individual, that he would commit an ordinary trespass. But surely this is not the point of view in which the application for an injunction is to be considered. The legislature of Ohio had passed a law for the avowed purpose of expelling the bank from the state, and had made it the duty of the auditor to execute it as a ministerial officer. He had declared that he would perform his duty. The law, if executed, would unquestionably effect its object, and would deprive tie bank of its chartered privileges, so far as they were to be exercised in that state. It must expel the bank from the state ; and this is a conclusion which the court might rightfully draw .from the law itself. That the declarations of the auditor would be fulfilled, did *747not admit of a reasonable doubt. It was to be expected that a person continuing to hold an office, would perform a duty enjoined by his government, which was completely within his power. This duty to be repeated until the bank should abandon the exercise of its chartered rights.
“ To treat this as a common casual trespass, would be to disregard entirely its true and substantial merits. The application to the court was, to interpose its writ of injunction, to protect the bank, not from the casual trespass of an individual, who might not perform the act threatened, but from the total destruction of its franchise, its chartered privileges, so far as respected the state of Ohio. It was morally certain that the auditor would proceed to execute the law, and it was morally certain that the effect must be the expulsion of the bank from the State. An annual charge of $100,000 would more than absorb all the advantages of the privilege, and consequently annul it.”
The interference of the court of chancery in this class of cases, has most frequently been to restrain a person from violating an exclusive privilege, by participating in it. And this equitable interposition is for the purpose of preventing an injury being done to the party entitled to the franchise ox-privilege which cannot be estimated in damages. The injury done by denying the bank the exercise of its franchise in the state of Ohio, is as difficult to calculate as the injury done by participating in an exclusive privilege. The single act of levying the tax in the first instance, is the cause of an action at law; but that affords a remedy only for the single act, and is not equal to the remedy in chancery, which prevents its repetition, and protects the privilege.
From this it will be seen that the court sustains the jurisdiction of equity upon the two grounds of an irreparable injury and destruction of the franchise of banking in the state of Ohio. Either of which, upon well settled principles) would justify a resort to the restraining power of a court of equity. The court admitted in that case that the single act *748of levying a tax in the first instance, is the cause of an action at law, and equity assumes jurisdiction only to prevent an irreparable injury and destruction of the franchise in that state. This shows that the single act of levying an illegal tax is to be redressed in a court of law, and a court equity cannot properly be invoked by the tax-payer, unless there are threats to repeat the levy and collection of the tax from him, and then equity interposes only upon the ground of a continuing injury or mischief.
The second case above referred to by appellant, does not •sustain the position taken by his counsel, and the jurisdiction of the chancery court may well be supported on the ground of an irreparable injuiy. For it appears that the Commercial Bank of Cleveland had paid an illegal tax for the year 1852, and that the tax collector was proceeding to collect from the bank a similar tax for the year 1853, when Woolsey, one of the stockholders in said bank obtained an injunction restraining Dodge, the tax collector, from collecting the tax, which was illegal, and there was danger of irreparable mischief to the franchise of the bank from a repetition of the tax, and the injunction was necessary for the protection of the moneys and choses in action of the bank from sale and alienation under the tax proceedings. These are ample grounds for the interposition of equity in that case ; the force of which, however, as an authority, is much weakened by the dissent of three of the judges from the opinion of the majority of the court in that case.
In the case of Pennsylvania v. the Wheeling Bridge Co., 13 How., 567, the jurisdiction of chancery was sustained on the ground that the bridge was a nuisance.
The jurisdiction of equity to grant relief by injunction against a nuisance, whether public or private, is founded on the right to restrain the exercise or the erection of that from which irreparable damage to individuals, or great public injury would ensue. It is laid down in the books that every trespass is not a foundation for an injunction, when it is con*749tingent and temporary. But if it continues so long as to become a nuisance, the court of chancery will interfere. Drewry on Injunctions, 237.
In the case above referred to of the Wheeling Bridge, the court say: That “ to justify the interference of courts of equity in cases of nuisance, by way of injunction, there must be such an injury, as from its nature, is not susceptible of being adequately compensated by damages at law, or such, as from its continuance or permanent mischief, must occasion a constantly recurring grievance, which cannot otherwise be prevented than by injunction. Belief in this form is given, as it cannot be given adequately in any other. The injury complained of in the language of the books, must be irreparable by a suit at law for damages. That if the bridge be such an obstruction to the navigation of the Ohio river as to change, to any considerable extent, the line of transportation through Pennsylvania to the northern route through New York, or to a more southern route, an injury is done to the State of Pennsylvania, as the principal proprietor of the lines of communication, by canal and railroad from Philadelphia to Pittsburg. And this injury is of a character for which an action at law could afford no adequate redress. It is of daily occurrence, and from the nature of the wrong, the compensation could not be measured or ascertained with any degree of precision. If the obstruction complained of be an injury, it would be difficult to state a stronger case for the extraordinary interposition of a court of chancery. In no case could a remedy be more hopeless by an action at common law.” 662.
In the same case the court further say: “ That the United States having no common law, an indictment at common law could not be sustained in the federal courts by the United States against the bridge as a nuisance, as no such procedure has been authorized by congress. But a proceeding, on the ground of a private and an irreparable injury, may be sustained against it by an individual or a corporation. The injury makes the obstruction a private nuisance to the *750injured party; and the doctrine of nuisance applies to the case where the jurisdiction is made out, the same as a public prosecution. If the obstruction be unlawful, and the injury irreparable by a suit at law, the injured party may claim the extraordinary protection of a court of chancery.” 564. In that case the bridge was declared to be a nuisance, and a material obstruction to the navigation and commerce on the river. On this point the court say there is no doubt. And a jury in such a case could give no aid to the court, nor security to the parties. 13 How., 568.
In the case of Georgetown v. the Alexandria Co., 12 Peters, 98, the court remarked, that a court of equity, also, pursuing the analogy of the law, that a party may maintain a private action for special damage, even in case of a public nuisance, at the instance of a private person, where he is in imminent danger of suffering a special injury, for which, under the circumstances of the case, the law would not afford an adequate remedy.
The trustees of the city of Louisville having, by their bylaw, laid a tax of one hundred dollars on each billiard table in said city, Gwathmey & Gretsinger, who had a billiard table in said city, filed their bill in chancery for an injunction to restrain the trustees from the collection of the tax, on the ground that they had, in levying such tax, transcended their authority. To this bill, the trustees demurred, but their demurrer was overruled; and on a final hearing, the court decreed a perpetual injunction. From which decree the trustees carried the case to the court of appeals. And that court in delivering their opinion, say: “ There is obviously no ground for the interposition of a court of equity in this case. If the trustees had authority to levy the tax, they might, no doubt, rightfully collect it; and if they had no such authority, and should attempt to coerce the payment of the tax by distress, they would be guilty of a wrong, for which a court of law would afford an adequate remedy. It is true that a court of equity will sometimes interpose to prevent a wrong, but- it is done in general only where the *751wrong is in its nature irreparable in the modes of redress afforded by courts of common law ; and that cannot be said to be the case in relation to the supposed wrong which is apprehended by the complainants.” The trustees of Louisville v. Gwathmey & Gretsinger, 1 A. K. Marshall, 412.
If the assessment of a tax be in violation of law, it is a void act; the collector, in enforcing its collection, is a trespasser, and the purchaser acquires no title at the sale, and in general, the tax-payer has a plain, full, adequate and complete remedy at law. In the case of Marr v. Enlow, 1 Yerger, 452, an action of trover was brought against the tax collector for personal property, which he had seized for the purpose of enforcing the collection of a tax which had been illegally assessed. The supreme court of Tennessee held that the action would lie. And the same doctrine was maintained in the case of the county court of Obion v. Marr, 8 Humphrey, 634; Blackwell on Tax Titles, 156.
In the case of Watson et al. v. Sutherland, 5 Wallace, 74, Watson & Co. having issued writs oí fieri facias on certain judgments which they had recovered in the circuit court for the district of Maryland against Wroth and Fullerton, caused them to be levied on the entire stock in trade of a retail dry goods store in Baltimore in the possession of Sutherland, who, claiming the exclusive ownership of the property, and insisting that Wroth and Fullerton had no interest in it, filed a bill in equity to enjoin the further prosecution of these executions, and so to prevent, as he alleged, irreparable injury to himself. The supreme court of the United States, in affirming the decree of the court below perpetuating the injunction, say that legal compensation refers solely to the injury done to the property taken, and not to any collateral or consequential damages resulting to the owner by the trespass. Loss of trade, destruction of credit and failure of business prospects are collateral or consequential damages, which, it is claimed, would result from the trespass, and for which compensation cannot be awarded in a trial at law. Commercial ruin to Sutherland, might, therefore, be the effect of closing *752his store and selling his goods, and yet the common law fails to reach the mischief. To prevent a consequence like this, a court of equity steps in and arrests the proceedings in limine; brings the parties before it; hears their allegations and proofs; and decrees, either that the proceedings shall be unrestrained, or else perpetually enjoined.” The court then lay down as the only true rule upon the question under consideration, that “ the absence of a plain and adequate remedy at law affords the only test of equity jurisdiction.”
When it is impossible for the plaintiff" to prove fully his damages at law, the injunction will be allowed. The irreparability of the injury is a conclusion which the law draws from the character of the trespass — the character of the trespass being exhibited in a statement of the facts which constitute it, and from those facts the court are to determine whether it is irreparable. A trespass is irreparable when from its nature, it is impossible for a court of law to make full and complete reparation in damages. And that is one of the cases in which equity will interpose its preventive power. It is well understood that equity will not interfere in a case of a mere single trespass. As a general rule, it leaves the party to his legal remedy. But if there is anything special in the case, anything which renders the remedy at law inqoossible or incomplete, as for example, when the trespasser is insolvent, or when from its nature, it is impossible to prove the damages which grow out of the trespass— in such case, chancery will put forth its restraining hand, and compel the wrong-doer to desist. Justices of Bike County v. Griffin et al., 11 Ga., 246; Bolster v. Catterlin, 10 Ind., 117; and Pitt v. Cosby, 5 Jones’ Equity, N. C., 254.
Story, in his invaluable treatise on Equity Jurisprudence, says: “ Courts of equity interfere in cases of trespass to prevent irreparable mischief, or to suppress multiplicity of suits and oppressive litigation. For if the trespass be fugitive and temporary, and adequate compensation can be had, in an action at law, there is no ground to justify the interposition of courts of equity.” 2 Story’s Equity, § 928.
*753In the case at bar, we do not see that any of the circumstances exist which would authorize the action of a court of equity. There is no proof of the insolvency of the tax collector and his sureties, nor is there any allegation of that kind in the bill, or that there is any pretium affeotionis or peculiar value attached to the property sought to be subjected to the payment of the tax which could not be arrived at in an action at law. The claim is a single and isolated one, for a specific and definite sum, not dependent on or connected with any other claim presented by any other individual, and involving no oppressive litigation in seeking redress. It is not a case in which it is necessary that a court of chancery should interfere to prevent a multiplicity of suits. The mischief, therefore, in legal contemplation is not extraordinary or irreparable.
It is an elementary rule in chancery pleading, that every person, who is at all interested in the event of a suit or necessary to the relief sought, must be made a party in order to enable the court to settle the rights of all, and make a complete and final decree upon the merits. This rule was dispensed with where it was inconvenient, difficult or impracticable, on account of the number and situation of the parties, to unite them in one suit. In that case, the court went as far as it could, in doing justice to parties before it, rather than deny it altogether. The true distinction is between the cases where the parties have a common right or general interest in the subject of controversy; and cases where they have distinct and several interests only, and no common right or claim, the general rule is, that all parties interested in the subject of the suit, shall be parties to the record. To this rule there are certain exceptions. All those exceptions, so far as this particular point is concerned, may be divided into two classes: one class is where several persons, having distinct rights against a common fund, or against one individual, are allowed, a few of them on behalf of themselves and the rest, to file a bill for the purpose of prosecuting their mutual rights against the common fund, or the individual liable to their demand. *754The other is where a person may have a right against several individuals who are liable to common obligations. In that case, a bill is allowed to be filed by a single plaintiff against some, but not all of those persons, who are bound to make good the plaintiff’s demand. Story’s Equity Pleading, 124, § 121. But we do not understand that the case under consideration comes within either of these exceptions. There is no general or common interest affected by the assessment and tax in this case. The property is owned in severalty, and each tax-payer may sue alone, and obtain complete relief so far as his rights and property are concerned. There is no necessity for one tax payer to unite another with him in a suit for this purpose. Suppose the tax collector had levied .upon and sold the personal property of each tax payer, and thus collected the amount of tax against each, could it be claimed with any propriety that all whose property had been illegally sold, could maintain a joint action of trespass? Certainly not. It must be admitted that there was no joint and common interest in the property, and that each one had his separate trespass to complain of. The rights are' separate, and the interests entirely distinct; and one tax-payer may obtain complete relief without making another a party. And it has been repeatedly decided, and as it is believed upon correct principles, that an action brought by a party suing in his own behalf, as well as in behalf of other persons, interested, to restrain the collection of a tax imposed upon the separate property of the plaintiff and such other persons, could not be maintained. Bouton v. City of Brooklyn, 15 Barbour, 375; Newcomb v. Horton, 18 Wisconsin, 569; Messick v. the Board of Supervisors of Columbia County, 50 Barbour, 190; and Dodd et al. v. the city of Hartford, 25 Conn., 232.
In the case of McCoy v. Chillicothe, 3 Ohio Rep., 370, the tax-payer sought the aid of a court of chancery to restrain the collection of a tax, on the ground that the law, in pursuance of which the tax was levied, was unconstitutional and void ; and it was insisted that equity should entertain juris*755diction to prevent a multiplicity of suits and oppressive litigation. The supreme court of Ohio held that the case did not come within the jurisdiction of chancery, the complainant having ample remedy at law. The separate repetition of trespasses, laying a ground for separate suits between the same parties, is not that description of multiplicity of suits, which induces equity to interfere. And this docti’ine is sustained and confirmed by the subsequent case of the Mechanics and Traders Bank v. Debott, 1 Ohio State Rep., 591.
In the case above referred to, of Dodd et al. v. City of Hartford, a bill in chancery was filed by J ames Dodd and thirty-two others in behalf of themselves and certain other persons named in a schedule annexed to the bill, against the mayor, aldermen, common council and freemen of the city of Hartford, praying for an injunction to restrain the defendants from the collection of a tax alleged to be illegal and void. The bill alleged that the mayor had issued a warrant of distress against the goods and chattels of the plaintiffs, which had been levied, on the property of the said Dodd, who had commenced an action of trespass against the said mayor and collector of said city, and that unless the court should interfere by injunction, the complainants other than said Dodd, and the several persons to the number of three hundred and upward, named in said warrant, would be compelled to commence and prosecute like actions at law, in separate suits for like seizure of their property, for the purpose of enforcing the payment of said tax. That said actions would cause great expense and vexation, and greatly disturb the peace of the community. Upon a demurrér to the bill the supreme court of Connecticut held that the chancery court had no jurisdiction to interfere by way of injunction, on the ground that no property, right or franchise held by complainants in common, is claimed to be affected by the proceedings of the city. The assessments were against the complainants severally — not against them jointly. If the taxes are collected, and any of these parties have occasion to bring suits at law, their suits must be several and separate. They cannot join *756in an action at law against the city or against the tax collector.
In respect to each of these complainants, taking his case separately, it is difficult, say the court, to see why he has not adequate remedy at law. No irreparable injury can arise from the levy. If the proceedings of the common council are irregular and void, as the complainants claim they are, an action at law will lie to recover all the damages, which shall be sustained by the levy, and the question of the legality of the assessment will then be tried in its appropriate forum, — a court of law.
It was insisted on the part of the complainants that the court ought to entertain jurisdiction in order to prevent a multiplicity of suits. But no one of these complainants has any interest in the suit which another one of them may think proper to institute. They cannot individually complain that others are compelled to sue, for they have no share in the expense or vexation of each other’s suits. The multiplicity of suits which the bill seeks to avoid, does not affect injuriously any of the complainants. No one of them has occasion to expect any such multiplicity affecting himself. One suit is all that any one of them has to fear. The court say in conclusion that “ the bill does not present a case of such irreparable injury or of inadequate relief at law, as to warrant the interposition of a court of equity. And, that reasons of public policy, founded on the necessity of a speedy collection of taxes, ought to prevent a court of chancery from suspending these proceedings, except upon the clearest grounds.” The same court decided in the case of Hine v. Stephens, 33 Conn., 497, that an injunction ought not to be granted, except for the .prevention of great and irreparable mischief.
The true and well settled doctrine was announced by the vice-chancellor, in the case of Gartin v. Asplin, 1 Madd. Ch. Rep., 150, that where there is a full, adequate, and complete remedy at law, a court of equity will not assume jurisdiction. In that case the complainants sought to restrain the sheriff *757from executing a fire facias against the furniture and effects of the defendant, which, with a house, had been let by him to the plaintiff, who rvas in possession. Upon an application for an injunction, the vice-chancellor said “ the sheriff has no right to seize. If he does seize, it may be very injurious to the plaintiff, and it is to be regretted; but this court cannot interfere, when there is a remedy at law. The right to take in execution is a question of law. Injunctions would be applied for every day, when executions are improperly issued, if the court were to assume a jurisdiction in such cases. There is no instance of stopping a proceeding at law, under such circumstances.”
The assessment roll as returned by the assessor into the probate clerk’s office, when corrected, and the order of the board of police assessing the taxes for the county, are the collector’s guide and his warrant of distress. Nalle v. Funwick, 4 Randolph, 593, and Moore v. Foote, 32 Miss., 469. If a court of equity will not restrain an illegal sale under an execution upon a judgment at law, it is difficult to perceive upon what principle it can restrain a sale for taxes under a warrant of distress. Both are proceedings at law, and unless, they are taken out of the general rule, by special circumstances, a court of equity has no right to interfere in either case. And certainly upon principle, it has no more right to to interfere in the one case than the other.
The supreme court of Michigan state the true rule of equity jurisdiction to be, that when the subject of the suit is embraced under any of the appropriate heads of equity jurisdiction, that court will take cognizance of it. And in that state, a court of equity will not grant an injunction to restrain the tax collector from collecting a tax, by seizure and sale of the complainant’s property, on the ground of the want of jurisdiction. Williams v. Mayor of Detroit, 2 Michigan Rep., 560 and 585. And it is held by the court as the last resort in the state of Kansas, that a court of chancery has no power to grant an injunction to restrain the collection of an illegal tax, on the ground that the remedy *758at law, was full, adequate, and complete. Burns et al. v. Mayor and City Council of Atchison et al., 2 Kansas, 454.
The supreme court of Missouri have repeatedly decided that an injunction will not be granted at the instance of a tax-payer, to restrain the levying of taxes, upon the ground that the county court had no authority to make the levy, and that its action was a nullity. That to justify such interposition, it must appear that the injury to the tax-payers would be irreparable, or such as could not be redressed by an action at law. If the levy of the tax be void, it will not protect the tax collector, nor will a sale under it divest the taxpayer of his property. The wrong can be fully compensated at law. It is not in any sense an irreparable injury, and no reason exists for transferring the jurisdiction over such cases from law to equity. Dean v. Todd, 22 Missouri, 90; Sayre v. Tomkins, 23 Missouri, 443; Lockwood v. City of St. Louis, 24 Missouri, 20, and the State v. Parkville and G. R. R. R. Co. et al., 32 Missouri, 496.
And in-Massachusetts it has been held that equity has no jurisdiction to enjoin the collection of a tax, which the taxpayers allege to have been illegally assessed upon them. Until they have been compelled to pay such tax, they have suffered no wrong; and when they have paid it they can recover it back in an 'action at law, for money had and received to their use, which would furnish them an adequate and complete remedy. Brewer et al. v. City of Springfield, 97 Mass., 152.
It has been repeatedly held in California that the remedy by injunction will not lie to restrain the collection of taxes, except where the injury is irreparable. And that an averment of this character must be made in the bill, and if denied, must be sustained at the hearing. To give jurisdiction to a court of equity, it must be alleged and proved that the tax collector and his sureties would not be able to respond for the damages incurred by proceeding to collect the tax. The tax is no cloud upon the title of real estate, and its collection by distress or seizure of chattels is no more *759than an ordinary trespass, if the tax be illegal, or the conduct of the (ax collector unauthorized. Robinson et al. v. Gaar, 6 California, 273; DeWitt v. Hays, 2 Cal., 469; and Ritter v. Patch, 12 Cal., 298.
In the case of Munson v. Minor, 22 Illinois, 602, the court say, “ that in the few cases that we have found, where relief was granted by a court of chancery, no question as to jurisdiction was raised. No rule is more familiar than that courts of equity will not interpose to give relief in cases where the party has a full and complete remedy at law, unless it be where the jurisdictions are concurrent. That in case of a levy of an illegal tax, a court of law has jurisdiction, there can be no doubt. If the directors had a legal right to levy the tax, they no doubt have the right to collect it, and if they were not vested with such a power, or if they failed to observe essential legal requirements in its exercise, it would be void, and if coerced by distress, they would be guilty of wrong for which a court of law would afford an adequate remedy.”
If the assessment of taxes was vitiated by fraud, or the party assessed was likely to sustain an irreparable injury; equity might relieve. But mere irregularities in making an assessment will not be regarded in equity. McBride v. City of Chicago, 22 Illinois, 574; and the county of Cook et al. v. the Chicago, Burlington, and Quincy Railroad Company, 35 Ill., 460.
It has been decided in Rhode Island that a court of equity will not enjoin the collection of a tax on the mere ground that it lias been improperly assessed against the tax-payer, and that his real estate has been levied upon, and is about to be sold for its payment. Nor will it give a remedy in such a case on the ground that a sale of the land would cast a cloud upon the title. That the cloud upon title, cast by a sale under a void tax, is too easily dispelled to occasion injury or even serious embarrassment, and the risk run by a person who deems himself illegally taxed if jhe sale is allowed to proceed, is too small, in comparison with the evils *760of such interference, to justify a' court of equity, without special grounds, in enjoining the sale ; and that there is no distinction in principle between the sale of personal and real estate. If the tax be really void, the title is not affected by the sale made to satisfy it, and if the tax-payer does not like to run the risk of its being void, he can pay it in relief of his land, and if successful in showing its invalidity, recover it back with interest in an action of assumpsit. Green v. Munford, 5 Rhode Island, 472.
In New York it seems to be well settled that an injunction will not be granted to restrain the collection of a tax on the bare ground that the assessment was illegal. There must be, in addition, facts bringing the case under some acknowledged appropriate head of equity jurisdiction. Susquehanna Bank v. the Board of Supervisors, 25 New York, 312; Insurance Co. v. New York, 33 Barbour, 322; and Wilson v. Mayor, 4 E. D. Smith, 675. And in the case of Messeck v. the Board of Supervisors of Columbia county, the court say, “ that it has been repeatedly held that the powers of a court of equity cannot be successfully invoked to stay or prevent the assessment or collection of a tax. An injunction is an inappropriate remedy, as the plaintiff fails to state a case within any acknowledged head of equity jurisdiction. It is insisted that a multiplicity of suits will be prevented. The complaint does not charge that they are threatened; and even if it did, that fact would not be sufficient to justify this remedy. There is not such a relation shown to exist between the plaintiff and other tax-payers as justifies an action in behalf of himself and others similarly situated. It must' be an extreme case, indeed, which will justify an injunction to prevent a trespass. The policy of the law is decidedly opposed to the granting of an injunction to prevent the collection of taxes, as the wheels of government might thereby, be stopped, and irreparable injury would be more likely to occur from a resort to that remedy than from a denial of it.” 50 Barbour, 190.
If the principle contended for by the appellant’s counsel *761be adopted, chancery might restrain every threatened, unauthorized invasion of real or personal property. This would be to throw into chancery a great portion of all the torts committed or threatened. It would contravene public policy by throwing obstructions in the way of a speedy collection of the public revenue, and thereby seriously embarrass the government.
If bills of this kind are entertained, what will be the consequence ? Constant applications will be made to courts of equity to enjoin collectors of taxes upon the ground of illegal assessments, at great expense, and with great vexation and delay, and to the great detriment of the government in a class of cases, which, without special equities, fall properly within the jurisdiction of another forum.
The decree of the court below is affirmed.
Tarbell, J.:
We have, for the first time under the present organization, a divided court. Impelled by more than ordinary desire to be right, I have given to the question involved in this case all the ability, seriousness and impartiality I possess. Referring to the opinion of the chief justice, I shall embody in as brief a space as consistent, the considerations which lead me to concur with him.
1st. The law as set forth by the chief justice is unanswerably and undeniably correct. Indeed, it has been, from the first, conceded, that as an original question, the want of jurisdiction in this case would admit of no discussion. From the organization of courts of equity, the rule has ever been, in England and in this country, without exception or qualification, that when there is adequate remedy at law, equity will not interpose.
2d. We have but recently adopted a new constitution, which separates law from equity courts, with judges and terms for each, and the legislature has defined their several powers and duties. We are entering, it is hoped, upon a new career of developement and progress, of rapid increase of *762population, and of diversified interests. Our system of revenue for the support of government has become, and must remain complicated at best; but with our school system and our increase of towns and cities the complications in the assessment of taxes are many times multiplied.
3d. With the rule stated by the majority are many exceptions, so that no case shall be without remedy. If these exceptions are not sufficiently numerous to include every possible case of merit, we will extend them, so that no instance of injustice shall exist without full, adequate and complete remedy, if not at law, then in equity. It is not intended to deny to any citizen that justice to which all are entitled. The rules adopted are those of nearly, if hot in fact, every other state in the Union.
4th. The proposition in the case at bar is, in effect, to throw open the doors of chancery to the introduction and determination of all cases, indiscriminately, involving the levy and collection of taxes. Indeed, the proposition is, in words, to determine, “ whether a right shall;be litigated in one court rather than another.” And it has been declared to be a question of forum only. We may not only, therefore, consider this proposition, according to its literal terms, but in its results, to-wit: to give to chancery exclusive jurisdiction, when taxes are involved, to increase the number irrespective of the character of cases, and undoubtedly to give to chancery in the end, many other cases of mere trespass, admittedly not now within its jurisdiction.
5th. To support the proposition in this case and its results, it is said, that the courts of equity in this state have hitherto entertained tax cases without objection, and upon this slender thread alone is based the claim put forth now for the first time, in fact, in Mississippi.
Such are the leading circumstances and surroundings which are to guide me in my conclusions.
1st. The tax cases before the war were extremely few. The laws and customs of the country were uniform and permanent. It mattered little, which forum was resorted to for *763the very few cases of the kind. The very limited practice then, is entitled to little or no weight, in settling this question now. Great changes have taken place. Since the war, chancery has been a common receptacle for all classes of cases, almost regardless of jurisdiction. Every description of debtor, whether to the state for taxes, or to citizens for other causes, have found in equity a way to hinder and delay creditors. Injunctions were made easy by act of the legislature. With the impetus thus given, the tendency of litigants has been to transfer all cases to chancery. So palpable and general has been this tendency, that a check has for some time been an evident necessity to prevent the courts of equity from being clogged by cases not properly cognizable by them; and the consequent delay of meritorious issues.
2d. The practice prior to the war was so limited in extent and so different in circumstances, it can have no influence in the determination of the case at bar. But, under any circumstances, it is denied that jurisdiction can be acquired in this way. A rule of law or of practice may be thus established, but jurisdiction never. Oases involving jurisdiction, no objection being made, are often heard on their merits. They were in the high court of errors and appeals. They have been in this court. In New York, before the code, though tax cases were put upon the footing of all others, and were entertained only when there was no adequate remedy at law, yet, if the question of jurisdiction was waived, the courts of equity of that state heard and determined them on their merits. So in Ohio and so in Illinois, to whose decisions I shall refer directly.
3d. It is not uncommon to modify or reverse prior decisions, and it is the duty of the courts to do this, when the rule proves obnoxious, or when the practice leads to abuses. This court has modified and reversed former decisions, yet no complaint has been heard of such action.
4th. In the origin of the court of equity, its foundation was said to be, honesty, conscience and good faith. The rule was soon adopted as a principle of jurisdiction, that if the *764matter were properly cognizable and relievable in any established court of ordinary jurisdiction, and no assistance was required from the court to effectuate a fair trial, the parties should be dismissed from the court of chancery to a court of common law, or other court of competent jurisdiction. Spence, vol. 1, p. 419; Warren’s Law Studies, 416-420, and 423. This doctrine is thus more briefly stated: “It was a recognized general maxim, that the court of chancery should only hold jurisdiction of such matters as were not relievable by the common law.” Ib. From the inception of a court of equity to the present moment, this principle of jurisdiction has regained unchanged, and unquestioned, until now, when, in effect, it is proposed to transfer to chancery, the determination of a whole class of cases, growing out of the revenue system of the state. I regard the proposition as revolutionary, destructive and dangerous, liable, not alone to overrun our chancery courts with cases not jn’operly cognizable therein, but to the most gross abuses, not the least being the annihilation of one of the most ancient and revered doctrines of equity.
In Ohio, where tax cases have been heard on their merit's, when, as in New York, the question of jurisdiction is waived, the supreme court of the state, as late as 1853, held, in a tax case, that a court of chancery will not interfere to prevent a mere'trespass, and declared that “when the injury threatened' would be irreparable, or where, from some peculiar circumstances connected with the parties or the transaction, complete redress cannot be had at law, a court of chancery is warranted in assuming jurisdiction.”
This is the doctrine and practice in England, and in every state and of every adjudication in this country, both of the state and federal courts. There is not in this country or in England, a case sustaining the broad proposition now sought to be adopted in Mississippi. It is safe to say that in every instance in the United States, where equity has interposed to adjudicate questions pertaining to the assessment and collection of taxes, there have been, as in the case cited from *765Ohio, some peculiar circumstances connected with the parties or the transaction, and that the broad doctrine now here for the first time insisted for, not only does not obtain anywhere, but is distinctly repudiated by every case entitled to be credited as authority, in the United States and in Great Britain.
5th. In Illinois, as in Mississippi, equity had, without objection, entertained tax cases, but as late as 1859, the supreme court of that state, in several cases, very emphatically stated its views of the sphere and jurisdiction of chancery. I quote from two :
“ The main question involved in this case has been examined and considered by this court with all the care and diligence of which we are capable, and with a due sense of its importance, and the influence which our decision must have upon the rights and interests of the individual citizen and the public. We have, in this case, been called on to inquire in what cases the power of a court of chancery may be exercised, to restrain the collection of the revenue of the state. The decisions of this court show that in a large majority of the cases involving the regularity of the proceedings for the collection of the revenue, we have met with irregularities in the proceedings to such an extent as to destroy the titles to real estate acquired at tax sales. In this way, has a court of common law afforded a remedy for irregularities in the execution of the revenue laws. The same and even additional redress is afforded to parties whose personal property is seized for a tax illegally assessed. If, in all these cases, the court of chancery had taken the matter in hand, and examined the regularity of the proceedings wherever an attempt was made to collect the revenue, and restrained its collection, if it were shown that the law had not been complied with in the assessment of taxes, the result would have been that in many, if not most cases, the collection of the revenue would have been enjoined, and taxes would not have been collected.
Under such a system of the administration of the laws with so complicated a revenue system as ours, rendered so *766by a tender regard for the rights and interests of the citizen, no government could exist for a single year. Let us now, by sustaining this bill, stretch out the strong arm of this court, and stay the hand of the collector in every case where any irregularity can be shown in the assessment of the revenues, and a flood of injunctions would be spread over the land at once. State and county revenue would cease to be collected, at least till the termination of protracted litigation and the wheels of government would stop. * * * * We must take things as they are, and look at practical results. * * * If the law can redress the wrong; if it can repair the injury, equity must suffer it, and let the courts of law redress it. . This is the general rule, to which there are no doubt exceptions, and exceptions, too, in cases of the collection of taxes. * * * Indeed, we think a satisfactory answer to all these objections possible, but we choose to place our decision.upon the broad ground of jurisdiction.”
Chicago, B. and Q. R. Co. v. Frary et al., 22 Ill., 36.
“ And it is believed that the cases, are rare, even where the tax had been levied by persons having no pretence of legal authority to make such a levy, or in cases where the tax was not authorized by law, or where the warrant for its collection was void, that courts have interposed to stay its collection. In- the few cases that we have found, where relief was granted, no question as to jurisdiction was raised. No rule is more familiar than that courts of equity will not interpose to give relief, in cases where the party has a full and complete remedy at law, unless it be where the jurisdictions are concurrent. That in case of a levy or an illegal tax, a court of law has jurisdiction, there can be no doubt. * * * If courts of equity were to entertain jurisdiction, and enjoin the collection of taxes in all cases in which mere informalities and irregularities have occurred in their assessment and levy, it'would lead to great delay in the collection, and tend seriously to embarrass every department of the government, whether of state, county, town, or city, * * and would render the operation of the school system very *767precarious ; while, if the party conceiving himself aggrieved, is left to his remedy at law, such inconveniences will not be felt. And even if’we had the power to assume jurisdiction to grant relief, when we see that its exercise would probably lead to such embarrassments in the finances of these various departments of our municipality, we should hesitate long, before assuming the exercise of such a power. But we conceive that a court of equity is vested with no such authority.” Munson v. Minor, ib., 601.
6th. Under all these circumstances, and in view of the unquestioned and undoubted law of the case, the rule adopted by us is, to my mind, without a doubt, right in principle and in policy. To announce the opposite rule would be in its results to throw wide open the doors of chancery to a class of cases, as a class. It would be like opening the flood gates of the pent-up stream. We could retrace only by direct reversal, but then, not without long endurance of abuses, sure to follow.
By the doctrine we have declared, with its exceptions, we hold a check on apprehended abuses, while we entertain all cases surrounded by those “peculiar circumstances,” as to parties or transactions, which address themselves to the conscience of a court of equity, and are without full and complete remedy at law. And not only so, but if' our position leaves any without redress, we can and wall extend the beneficent doctrines of equitsq so as to embrace them.
7th. Defeated suitors often complain of courts or counsel, but such complaints, no more than the few tax cases before the war, and the irregular practice since, can be allowed to overturn a principle established by every country, and by every adjudication, where law is regularly administered, since the existence of a court of equity.
8th. In view of cotemporaneous history, I shall take the liberty of departing slightly from the usual course of judicial opinions, by saying that, while giving the law to be accepted and follow'-ed, I, at the same time, not only invite the verdict of history, but the judgment of the disinterested, learned *768and impartial of the profession, upon the law as expounded by the chief justice in this case. I have sought only to know the law and the right, and to establish both on a basis which shall be respected under all the changes to which our institutions are liable. The conclusions reached, are not only judicially correct, but as a matter of policy the best for all— the law in this instance and the interests of the state uniting and leading to one result.
The summary of the argument is this: That in not one of the United States is there any statutory regulation as to the jurisdiction of chancery over tax cases, nor any state whose courts recognize any special equity jurisdiction over such cases, independent of those peculiar circumstances which confer jurisdiction ; that we have followed the adjudications of other states ; that the revenue system of those states commands general acquiescence, because its disturbance falls at last in its injurious effects upon the' people, nor is there for the same reason, a disposition to embarrass tax collectors for ulterior purposes; that by mutual forbearance and good will and by the selection of competent officials, and a proper watch over their conduct, the rules which have worked harmoniously elsewhere, will be successfully and satisfactorily administered here; but that,even in the event of factious opposition, which is not anticipated, they are believed to be best calculated to evolve a sound, just, and healthy result, as in other states.
In concurring with the chief justice fully and cordially, as I do, I will add, that I am more perfectly satisfied with this result, with every additional day’s reflection and discussion.
We overturn no fixed rule, we reverse no established doctrine; but with the new organization of our courts we-direct causes into appropriate channels, by the observance and enforcement of the laws and usages of the respective courts established by and under our new constiution.